[Cite as In re A.H., 2021-Ohio-1577.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 IN THE MATTER OF: A.H.                        JUDGES:
                                               Hon. William B. Hoffman, P.J.
                                               Hon. Patricia A. Delaney, J.
                                               Hon. Earle E. Wise, Jr., J.

                                               Case No. 2020 CA 00072

                                               O P I N IO N




 CHARACTER OF PROCEEDINGS:                     Appeal from the Licking County Court of
                                               Common Pleas, Juvenile Division, Case
                                               No. F 2018-0443

 JUDGMENT:                                     Vacated and remanded

 DATE OF JUDGMENT ENTRY:                       May 4, 2021


 APPEARANCES:


 For Appellee - L.C.J.F.S.                     For Appellant – Charles Holmes

 WILLIAM C. HAYES                              JERMAINE L. COLQUITT
 Licking County Prosecutor                     33 W. Main Street, Suite #109
                                               Newark, Ohio 43055
 PAULA M. SAWYERS
 Assistant Prosecuting Attorney                For Mother – Noel Holmes
 20 S. Second Street, Fourth Floor
 Newark, Ohio 43055                            BONNIE VANGELOFF
                                               P.O. Box 4174
 Guardian Ad Litem                             6400 Emerald Parkway
                                               Dublin, Ohio 43016
 SCOTT SIDNER
 55 South Main Street, Suite C
 Johnstown, Ohio 43031
Licking County, Case No. 2020 CA 00072                                                      2


Hoffman, P.J.
          {¶1}     Appellant Charles Holmes (“Father”) appeals the October 29, 2020

Judgment Entry entered by the Licking County Court of Common Pleas, Juvenile Division,

which approved and adopted the magistrate’s September 25, 2020 decision,

recommending Father’s parental rights with respect to his minor child be terminated, and

permanent custody of the Child be granted to appellee Licking County Job and Family

Services (“LCJFS”).

                                   STATEMENT OF THE FACTS AND CASE

          {¶2}     Father and Noel Holmes (“Mother”)1 are the biological parents of the Child.

Permanent custody of Mother’s three older children was granted to LCJFS in February,

2019. Father is the biological father of two of the older children.

          {¶3}     On July 2, 2018, the trial court granted an emergency ex parte order for

removal of the Child. On the same day, LCJFS filed a complaint, alleging the Child was

dependent due to Father and Mother’s mental health and substance abuse issues. The

Complaint further alleged Mother tested positive for THC at the Child’s birth, Mother lied

about being pregnant, neither parent was employed and did not have independent means

to support the Child, and Father had moved out of state. In addition, the Complaint noted

the concerns which led to LCJFS becoming involved with the three older children

remained, to wit: substance abuse, mental health issues, domestic violence, and

economic instability. The trial court granted emergency shelter care custody of the Child

to LCJFS on July 3, 2018. The trial court appointed Attorney Scott Sidner as Guardian

ad Litem for the Child.



1   Mother is not a party to this Appeal.
Licking County, Case No. 2020 CA 00072                                                  3


      {¶4}   Following an adjudicatory hearing on September 4, 2018, the magistrate

found the Child to be dependent. The trial court conducted semi-annual review hearings

on October 25, 2018, and April 25, 2019, and maintained the status quo each time.

LCJFS filed a motion for permanent custody on May 29, 2019. On August 14, 2019,

Mother filed a motion to grant legal custody of the Child to maternal grandparents or, in

the alternative, maternal great aunt and uncle.

      {¶5}   The magistrate conducted the permanent custody hearing on July 6,

September 22, and September 23, 2020.

      {¶6}   At the close of evidence on the first day of the hearing, Father made an oral

motion pursuant to the Interstate Compact on the Placement of Children (“I.C.P.C.”),

requesting LCJFS initiate the I.C.P.C. study of Father’s home in North Carolina. The

magistrate scheduled the motion for a “non-oral hearing to allow any party to file a

response should they wish to do so.” August 5, 2020 Magistrate’s Decision.

      {¶7}   LCJFS filed a memorandum contra on July 10, 2020, arguing the motion

was untimely. LCJFS explained, before another state approves an I.C.P.C., an agency

must gather “a significant amount of demographic information from the party who intends

to accept placement.” July 10, 2020 Memorandum Contra to Father’s Oral Motion for

ICPC at 1, unpaginated. LCJFS detailed the efforts made by the social worker to obtain

the necessary information from Father and Father’s brother. The GAL filed a response

on July 10, 2020, also arguing Father’s request was untimely. The GAL noted: “The need

for an ICPC in this case is not a matter newly discovered by Father.          In fact, the

undersigned has mentioned that no ICPC had been requested by Father it [sic] in previous

GAL Reports in this case and/or the siblings’ case.” July 10, 2020 GAL’s Response to
Licking County, Case No. 2020 CA 00072                                                     4


Father’s Request for ICPC at 2.       The GAL added Father testified about the ICPC

requirement during the February, 2019 permanent custody trial involving the Child’s

siblings.

       {¶8}    Via Decision filed August 5, 2020, the magistrate denied Father’s motion for

an I.C.P.C. home study. The magistrate found “this request has simply been made too

late.” Id. at 2, unpaginated. The magistrate added, “While [counsel for Father] did seek

to initiate a home study for his client much earlier in the case, his efforts were thwarted

by his client’s brother, and it appears by his client as well.” Id. The magistrate also noted

the matter had been pending over two years and granting the request would delay

permanency for the Child. Id.

       {¶9}    Rebecca Inboden, an on-going social worker, testified she was assigned to

the family in May, 2017, when the three older children were placed in the custody of

LCJFS. Inboden indicated Father and Mother are legally married, but are separated. The

Child was born during the pendency of the case involving the older children. At the time

of the Child’s birth, the concerns which resulted in the removal of the older children

remained, including substance abuse, mental health, domestic violence, financial stability

and housing.     Father and Mother were non-compliant with case plan services, not

engaging in any services, and failing to address any of the issues of concern.

       {¶10} Inboden met with Mother at the hospital on July 2, 2018, and reviewed the

case plan with her. Mother had denied being pregnant when Inboden asked her during

a conversation on May 9, 2018. Inboden did not learn of Mother’s pregnancy until the

Child was born. Father had moved to North Carolina the week prior to the Child’s birth.

During a telephone conversation on June 21, 2018, Father informed Inboden he had
Licking County, Case No. 2020 CA 00072                                                      5


moved and he and Mother were separating. Father did not disclose Mother’s pregnancy

during the conversation.

       {¶11} A copy of the case plan was mailed to Father. Father’s case plan included

mental health and substance abuse services, obtain and maintain stable housing and

employment, and address domestic violence issues. Inboden stated Father’s income

appears to be sufficient as he receives monthly VA benefits and is employed at a grocery

store earning approximately $14.50/hour. Inboden did not have verification of Father’s

residence, but it was her understanding Father was residing with his brother.

       {¶12} During the course of the case involving the older children, Father had

positive drug screens, the majority of which were for marijuana. Father completed an

intake at the Licking County Alcohol Prevention Program (“LAPP”) in September, 2017.

Father did not follow through with the recommended services. He completed another

assessment at LAPP in February, 2020.                Father was advised to follow the

recommendations from the 2017 intake. At the time of the hearing, Father had not

followed through with the recommendations. Father had negative drug screens in 2020.

       {¶13} Inboden noted it had been relatively difficult to assist Father with the case

plan due to the physical distance. Her primary means of communicating with Father was

through email. Inboden expressed concerns about Father’s ability to parent the Child

“because there are things I can’t – I can’t verify with father at this point.” Transcript July

6, 2020 Hearing at 21. Father participated in parenting classes during the case involving

the older children.

       {¶14} Inboden stated Father’s visits with the Child “go really well.” July 6, 2020

Tr. at 28. Father is appropriate and engaged. Although the Child appears happy to see
Licking County, Case No. 2020 CA 00072                                                    6


Father, Inboden would not go so far to say the Child is bonded with Father. Father’s

attorney advised Inboden Father’s brother was interested in being considered as a

potential placement option for the Child. In September, 2019, Inboden contacted Father’s

brother, who lives in North Carolina. Inboden described Father’s brother as “caught off

guard by my call.” Id. at 34. Father’s brother told Inboden, “I don’t know what I could tell

you.” He indicated he needed to call Inboden back and would do so within 30 minutes.

Inboden never received a return call.

       {¶15} With respect to the best interest portion of the hearing, Inboden testified the

Child is two years old. He is placed in a foster home with two of his older brothers, and

has been in the home since his initial removal from Parents’ care. The Child receives full-

time services through Early Head Start due to speech delays. The Child is well adjusted

and is bonded with his biological brothers, his foster siblings, and his foster parents. All

of his needs are being met. The foster parents are in the process of adopting the two

older children and are interested in adopting the Child. Inboden indicated alternative

relative placement was not approved by LCJFS due to various concerns.

       {¶16} Nicole McCullough testified on the final day of the hearing. McCullough was

assigned to the family as the ongoing social worker in August, 2020, after Inboden left

LCJFS. McCollough met Parents following the July 6, 2020 hearing. Thereafter, Father

texted McCollough with his contact information and address. In an August 21, 2020 email,

McCullough asked Father to send an updated paystub, which he did on September 6,

2020. McCullough asked Father if he had completed the LAPP recommendations from

his initial intake, which was the recommendation following his February, 2020 mental

health assessment.     Father indicated the recommendations were no longer valid.
Licking County, Case No. 2020 CA 00072                                                  7


McCullough described Father’s visits with the Child as appropriate, and indicated Father

loved the Child. McCullough had not heard from Father’s brother. Father did not provide

McCullough with any photographs of his residence. Father did not provide the social

worker with a lease.

       {¶17} On cross-examination, McCullough admitted she had not seen Father’s

home and had not asked Father for photographs or a virtual tour of the home. McCullough

stated she did not have any contact with Father’s brother. On redirect, McCullough

testified Father did not offer or ask her whether she wanted photographs or a virtual tour

of the home. McCullough added Father did not ask her to come to the home or ask her

to speak with his brother.

       {¶18} Inboden was recalled on the final day of the hearing. She testified, during

her involvement in the case, Father had not successfully completed any form of

substance abuse treatment. Inboden stated, following his September, 2017 intake, LAPP

recommended Father participate in individual outpatient therapy. Father attended only

one session. He declined further services. Following his February, 2020 mental health

assessment, LAPP recommended Father follow through with the September, 2017

recommendation with regard to substance abuse treatment. Inboden continued to have

concerns about Father’s substance abuse as she had no documentation showing he had

completed any treatment.

       {¶19} Inboden learned at the previous day’s hearing Father had moved to Raleigh,

North Carolina, from Zebulon, North Carolina, and he had been living in Raleigh for a

year. Inboden recalled she spoke with Father’s brother in September, 2019. When she

asked him if he was interested in having the Child placed in his home, Father’s brother
Licking County, Case No. 2020 CA 00072                                                     8


was hesitant, commenting he did not know what to say. Inboden was unable to obtain

any information regarding the suitability of the home. Although Father’s brother advised

Inboden he would call her back, he never did. Father emailed Inboden wanting to know

why she contacted his brother. According to Inboden, Father “seemed a little perturbed

that I had contacted his brother.” Tr. Vol. III at 168.

       {¶20} With respect to the decision not to do the I.C.P.C. home study, Inboden

explained it is a lengthy application process and she had been unable to obtain

information about Father’s living situation and was not provided with any other information

necessary for the home study. Father’s brother did not call Inboden back to give her the

information she requested, including the social security numbers dates of birth, and

places of employment for all household members over the age of 18. Father was aware

of the information needed, but also failed to provide such to Inboden. Inboden added

Father had sufficient income and resources to secure independent housing, yet he chose

not to do so.

       {¶21} Inboden still had concerns regarding Father’s lack of progress on his case

plan. With respect to Father’s negative drug screens, Inboden noted she only had access

to Father when he was in Ohio for scheduled visitation with the Child and Father was

aware he would be drug screened at that time. Inboden explained she prefers random

drug screens so a parent is unable to prepare and there is more validity to the results.

       {¶22} On cross-examination, Inboden acknowledged she did not attempt to

contact Father’s brother a second time. She explained, “I guess if I’m placing a child with

an individual who is going to be responsible for caring for that individual, I would want to

know that that individual is invested and they’re motivated to want to reunify with that
Licking County, Case No. 2020 CA 00072                                                   9


individual on their own without me having to constantly pursue it.” Id. at 174. Inboden

added, “I mean, it’s not my norm to call somebody to ask them to take a – to take a child

on unless I have reason to believe that this is really something that they want to do.” Id.

Inboden admitted she had not asked Father for photographs or a virtual tour of the home.

When asked by counsel for Mother, Inboden stated an ICPC was never initiated or

completed.

       {¶23} On cross-examination, Inboden stated Father’s last positive drug test was

in 2019. Inboden could not recall whether it had been an entire year or just several

months since Father’s last positive drug screen. Indoben was asked to read aloud the

screening impression of Father’s February, 2020 LAPP assessment. Inboden stated:

“Cannabis use disorder in full sustained remission is the diagnostic language that they

use. Methamphetamine use disorder, full sustained remission. Problem related to legal

circumstances.” Tr. Vol. II at 171-172. Inboden then read the recommendations and

treatment: “Complete abstinence from alcohol and all non-prescribed medication.

Regular urine and breathalyzer testing. Regular attendance at AA and NA if beneficial.

And complete the assessment process at this agency. NO further services are currently

indicated.”   Id. At 172. Inboden acknowledged the assessment did not recommend

outpatient treatment. Inboden noted Father was typically only screened when he was in

Ohio, and conceded she had not asked for assistance with screening from any other

agency. Inboden admitted Father seemed bonded with the Child and she has no reason

to believe the Child would be unsafe with Father.

       {¶24} The Guardian ad Litem, Scott Sidner, filed his report on June 29, 2020, and

a supplemental report on September 22, 2020, which was authored on September 21,
Licking County, Case No. 2020 CA 00072                                                       10


2020. Sidner recommended permanent custody of the Child be granted to LCJFS. The

GAL expressed concerns about Father’s history of substance abuse and Father’s housing

situation, which he did not believe was stable. Sidner acknowledged he had not visited

Father’s home in North Carolina and had not requested funds to make the trip.

       {¶25} Sidner observed Father and the Child during visitation. He noted the Child

gravitates toward Father, and believes Father and the Child have a bond. Sidner visited

the Child in his foster home. The Child is bonded with his foster parents. The Child has

been in the home for a substantial period of his short life. Sidner opined, other than

visitation, Father has not completed his case plan.

       {¶26} Sidner was permitted to make a statement. He explained the trial court’s

July 22, 2019 Judgment Entry, granting permanent custody of the three older children to

LCJFS, acted as a “blueprint of what the Court was looking for, deficiencies and good

things, that could be used for [the Child’] case to show the parents as to what the Court’s

looking for, this is what needs to be done, and it just wasn’t done.” Tr. Vol. III at 201.

       {¶27} In its July 22, 2019 Judgment Entry, which was admitted as State’s Exhibit

2, the trial court found Father “was aware of the requirement of the I.C.P.C. for placement

of the children out of state, be that with him or with his brother.” Id. at 4. The trial court

continued:



              [Father] is residing in North Carolina. Pursuant to Article III(A)(1),

       Interstate Compact for the Placement of Children (codified at Revised Code

       5103.20, commonly called the I.C.P.C., a placement with [Father] would

       need to meet the requirements of the I.C.P.C. The I.C.P.C. applies to cases
Licking County, Case No. 2020 CA 00072                                                   11


      involving ‘the interstate placement of a child subject to ongoing court

      jurisdiction in the sending state, due to allegations or findings that the child

      has been abused, neglected or deprived as defined by the laws of the

      sending state * * *.’ As such, the I.C.P.C. applies to this case. Article VI(A)

      then states that ‘no child subject to this compact shall be placed into a

      receiving state until approval for such placement is obtained.’ In Article

      VI(B), the Compact states that if ‘the public child placing agency in the

      receiving state does not approve the proposed placement then the child

      shall not be placed.’ There is no approval from North Carolina for the

      placement of the children with [Father].

             Id. at 11.



      {¶28} Father testified on his own behalf. He stated he had completed his drug

and alcohol, and mental health assessments. Based upon the recommendations, Father

believed he had completed those two case plan objectives. Father lived with his brother

and his family in a six-bedroom home in North Carolina. A bedroom is designated for the

Child. Although Father’s name is not on the lease, Father pays his brother $200/month

as rent. Father’s brother was unable to attend the hearing because he could not get the

time of from work. Father receives $1300/month in VA benefits. He also works 40

hours/week at Food Lion, a grocery store, and earns $14.28/hour. Father has a driver’s

license, owns a car, and maintains insurance on the vehicle.

      {¶29} Father flies to Ohio bi-weekly for visits with the Child. He explained he flies

into Columbus, stays overnight in a hotel, then travels by bus to Newark for his visits.
Licking County, Case No. 2020 CA 00072                                               12


Father indicated he looks forward to the visits and the visits are “great.” He is bonded

with the Child. Father explained the expense of traveling to Ohio has prevented him from

obtaining his own housing. According to Father, he provided Inboden with his address

when he initially moved to North Carolina and subsequently with his current address

before she contacted his brother. Father testified he has not received any emails or

telephone calls requesting an address. Father also stated he was not asked to provide a

virtual tour of the home.

       {¶30} Father denied having admitted during a previous hearing he was diagnosed

with post-traumatic stress disorder, but acknowledged he suffers from anxiety. Father

conceded he had a history of marijuana use, but denied ever using methamphetamines.

He stated he had not used alcohol since 2012, and denied telling LAPP during his 2017

drug and alcohol assessment he used alcohol on a weekly basis.

       {¶31} The magistrate issued a decision on September 25, 2020, recommending

Father’s parental rights be terminated and permanent custody of the Child be granted to

LCJFS. The magistrate found, “As to [Father], his biggest impediment to placement at

the start was his residence in North Carolina. * * * this continued residence and the

absence of an approved I.C.P.C. home study remains the only real impediment in his

efforts to reunify with [the Child].” Id. at 5.

       {¶32} Father filed objections to the Magistrate’s Decision on October 9, 2020.

LCJFS filed its response thereto on October 20, 2020. Via Judgment Entry filed October

29, 2020, the trial court overruled Father’s objections, and approved and adopted the

magistrate’s decision as order of the court.
Licking County, Case No. 2020 CA 00072                                                13


      {¶33} It is from this judgment entry Father appeals, raising the following

assignments of error:



             I. THE TRIAL COURT’S DECISION GRANTING PERMANENT

      CUSTODY OF [THE CHILD] TO LCJFS IS NOT SUPPORTED BY CLEAR

      AND CONVINCING EVIDENCE. LCJFS DID NOT PROVE THAT [THE

      CHILD] CANNOT OR SHOULD NOT BE PLACED WITH APPELLANT-

      FATHER AND DID NOT PROVE THAT GRANTING THE PERMANENT

      CUSTODY MOTION WAS IN THE CHILD’S BEST INTEREST. R. AT 107;

      126.

             II. LCJFS FAILED TO MAKE REASONABLE EFFORTS IN

      REUNIFYING THE CHILD BECAUSE IT REFUSED TO CONDUCT AN

      INTERSTATE COMPACT STUDY OF THE APPELLANT’S HOME IN

      NORTH CAROLINA. R. 107; 126.



      {¶34} This case comes to us on the expedited calendar and shall be considered

in compliance with App. R. 11.2(C).

                                               II

      {¶35} We elect to address Father’s second assignment of error first. Therein,

Father asserts LCJFS failed to make reasonable efforts in reunifying Father and the Child

because LCJFS refused to initiate an I.C.P.C. home study.

      {¶36} Prior to an award of permanent custody to a public children services

agency, the trial court must determine whether the agency has made “reasonable efforts
Licking County, Case No. 2020 CA 00072                                                    14


to prevent the removal of the child from the child's home, to eliminate the continued

removal of the child from the child's home, or to make it possible for the child to return

safely home.” R.C. 2151.419(A)(1).

       {¶37} Although R.C. Chapter 2151 does not define “reasonable efforts,” courts

construe the term to mean “ ‘[t]he state's efforts to resolve the threat to the child before

removing the child or to permit the child to return home after the threat is removed[.]’ ” In

re T.B.-W., 9th Dist. Summit No. 27544, 2015-Ohio-992, ¶ 15, quoting In re C.F., 113

Ohio St.3d 73, 2017-Ohio-1104, ¶ 28, quoting Will L. Crossley, Defining Reasonable

Efforts: Demystifying the State's Burden Under Federal Child Protection Legislation, 12

B.U.Pub.Int.L.J. 259, 260 (2003). “In a reasonable efforts determination, the issue is not

whether the agency could have done more, but whether it did enough to satisfy the

reasonableness standard under the statute.” In re C.M., 9th Dist. Summit No. 24380,

2009-Ohio-943, ¶ 21 (Citation omitted).

       {¶38} The Interstate Compact on the Placement of Children is a contract among

member states and U.S. territories authorizing them to work together to ensure children

who are placed across state lines for foster care or adoption receive adequate protection

and support services. See, R.C. 5103.20, Article I, Section (A)-(C). Article V of the

I.C.P.C. provides, “Prior to sending, bringing, or causing a child to be sent or brought into

a receiving state, the public child placing agency shall provide a written request for

assessment to the receiving state.” Id., Sec. (A). In addition, “[u]pon receipt of a request

from the public child welfare agency of the sending state, the receiving state shall initiate

an assessment of the proposed placement to determine its safety and suitability.” Id.,
Licking County, Case No. 2020 CA 00072                                                                  15


Sec. (D). We note the statute appears to place the responsibility for requesting the

assessment on the public child placing agency, not on the parent.

          {¶39} The parties direct this Court’s attention to three decisions which address the

I.C.P.C. and whether a children services agency used reasonable efforts to reunify the

parent and the child: In re Secrest, 2d Dist. Montgomery No. 19377, 2002-Ohio-7096; In

re: R.M., 2nd Dist. Montgomery No. 27318, 92 N.E.3d 382, 2017-Ohio-4325; and Matter

of G.O., 5th Dist. Licking No. 2019CA0037, 2019-Ohio-4547. While these decisions are

factually distinguishable from the matter before us, we, nonetheless, find them instructive.

We review each in turn.

          {¶40} In In re Secrest, supra, the Second District Court of Appeals reversed the

trial court’s grant of permanent custody, holding the Montgomery County Children's

Services (“MCCS”) failed to make a reasonable effort to reunify Mother and her daughter.2

Id. at ¶¶20, 27.

          {¶41} In April, 2000, the trial court adjudicated Mother’s children to be dependent

and awarded temporary custody to MCCS. Id. at ¶5. Pursuant to the case plan, Mother

was required to attend all medical, counseling, and educational appointments for the child

and to complete both a “parenting and psychological assessment.” Id. In September,

2000, Mother moved to Pennsylvania and married. Id. at ¶6. She contacted a social

worker in her county regarding transferring the children to Pennsylvania.                         Id.      A

Pennsylvania social worker informed MCCS Mother's home in Pennsylvania was “nice”

and “clean.” Id. Mother's husband was employed and Mother was financially able to stay




2   Although there were three children subject to MCCS’s complaint, the appeal addressed only one child.
Licking County, Case No. 2020 CA 00072                                                   16


at home. Id. MCCS refused to transfer the case, instead requesting Mother to return to

Ohio and complete her case plan. Id. at ¶7.

        {¶42} MCCS filed motions for permanent custody of the children on November 29,

2000.    Id. at ¶8. Following hearings in April and October, 2001, the magistrate

recommended permanent custody of two of the children be awarded to MCCS. Id. The

magistrate recommended the third child be placed in a permanent planned living

arrangement. Id. Mother filed objections to the magistrate's decision, which the trial court

overruled. Id.

        {¶43} On appeal, Mother argued “the trial court erred in granting permanent

custody to MCCS because the agency failed to make a reasonable attempt to reunify the

family.” Id. at ¶11. The Second District Court of Appeals found the record did not

demonstrate Pennsylvania would not have accepted the transfer of the case, and it

appeared a transfer would be possible under the I.C.P.C. Id. at ¶19. The Court noted

“MCCS did not seriously consider the possibility of transferring the case, and did not

pursue that option. Instead, it appears that MCCS determined that because [Mother] had

failed to travel to Ohio to comply with the case plan, it would not attempt to seek any

alternative avenues aimed at reunification.” Id. The Court concluded, “by failing to give

serious consideration to this possibility [of transferring the case to Pennsylvania], MCCS

failed to make a reasonable effort to reunify the family,” and the record did not support

the trial court’s finding MCCS made a reasonable attempt to reunify the family. Id. at ¶

20.
Licking County, Case No. 2020 CA 00072                                                    17


          {¶44} Next, in In re: R.M., supra, the Second District Court of Appeals found the

trial court properly determined transferring foster care of the child, who had special needs,

closer to Father's residence in New York was not in the child's best interest. Id. at ¶55.

          {¶45} R.M. was born in September, 2013, at 32 gestational weeks. The newborn

had brain and kidney problems, was on a ventilator, and had a feeding tube. Id. at ¶2.

R.M. was placed in the custody of MCCS following his discharge from the hospital. Id.

Parents were making progress on their case plan objectives and temporary custody was

extended. Id. at ¶6. In December, 2014, Parents contacted MCCS and advised they had

moved out of state to live with a relative and look for work.3 Id. at ¶8. Parents stated they

intended to return to Ohio in two months. Id. When MCCS’s subsequent attempts to

contact Parents were unsuccessful, the Agency moved for a second extension, indicating

Parents’ whereabouts were unknown. Id. at ¶8-9. MCCS moved for permanent custody

on July 22, 2015. Id. at ¶10. In the affidavit in support, MCCS averred phone contact was

finally made with Parents in July, 2015; Parents were living in New York; and Parents

provided MCCS with proof of housing, income, and benefits. Id. MCCS requested New

York complete an interstate home study to determine if Parents' home was appropriate

for R.M. Id.

          {¶46} Counsel for Father filed a Motion to Transfer Foster Care on September 22,

2015. Id. at ¶11. MCCS filed an amended motion for permanent custody on September

24, 2015. Id. The trial court scheduled a hearing on the motion for November 9, 2015.

Id. Father did not appear at the hearing on the motion for permanent custody. Id. at ¶12.




3   There was confusion as to whether Parents moved to Virginia or Georgia.
Licking County, Case No. 2020 CA 00072                                                  18


       {¶47} At the hearing on the motion for permanent custody, evidence was

presented relative to Father’s motion to transfer foster care. The magistrate overruled

the motion, noting “[t]his decision is being made in the best interest of the child, as the

child has had his primary needs met in the last few years by this current foster placement

and he needs continuity of care.” Id. at ¶ 21. The magistrate continued with evidence

relative to the permanent custody portion of the hearing, and ultimately recommended

permanent custody be granted to MCCS. Id. at ¶ 31. Father filed objections to the

magistrate’s decision, which the trial court overruled. Id. at ¶¶ 34, 39.

       {¶48} On appeal, Father argued the trial court erred in granting permanent

custody to MCCS as the agency failed to make reasonable efforts to reunify the family by

refusing to transfer the case. Id. at ¶ 42. Father relied upon Secrest, supra, in support

of his position. Id. at ¶46. The Court distinguished Secrest, noting the mother therein

was bonded with her children unlike R.M., who did know his parents and did not have a

bond with them. Id. at ¶50. The child had been placed in foster care in September 2013,

when he was one month old. Id. at ¶ 51. Unlike the Secrest mother, who sought the

transfer of her children at the time of her move to Pennsylvania, Father did not file his

motion to transfer until September 22, 2015, after the parents had been out of state for

nine months, and after MCCS sought permanent custody following two extensions of

temporary custody. Id.

       {¶49} In overruling Father’s assignment of error, the Second District noted the

comprehensive efforts demonstrated by MCCS to provide services; Father's inability to

maintain a bond with R.M. and support the child in the nine months leading up to Father's
Licking County, Case No. 2020 CA 00072                                                        19


motion to transfer, despite being repeatedly advised of the importance to do so; and the

testimony R.M. was thriving in foster care. Id. at ¶55.

       {¶50} Third, in Matter of G.O., supra, this Court determined the Licking County

Department of Jobs and Family Services made reasonable efforts to reunite Mother with

her child despite LCJFS’s failure to request an I.C.P.C. home study from the state of

California, where Mother was residing. This Court specifically found the failure of LCJFS

to initiate an I.C.P.C. home study was harmless as the outcome would not have changed

given the facts of the case. Id. at ¶45.

       {¶51} G.O. was a child with special needs. Id. at ¶13. Grandfather was given

legal custody of G.O. in 2009, when the child was a year old, due to Mother’s alcohol and

drug abuse. Id. at ¶2. In December 2009, Mother moved to California. Id. at ¶6. Mother

did not seek transfer at the time she moved to California. Id. at ¶48. In 2017, when

Grandfather was no longer able to care for G.O., LCJFS filed a complaint alleging G.O.

was a dependent child. Id. at ¶3. The trial court found G.O. to be a dependent child. Id.

Mother did not appear for the adjudicatory hearing. On July 13, 2018, LCJFS filed a

Motion for Permanent Custody. Id. at ¶4. At that point, Mother had not seen G.O. since

a short visit in 2013. Id. at ¶6. Mother filed a motion for legal custody or, in the alternative,

an extension of time to continue working on her case plan on October 1, 2018. Id. at ¶4.

       {¶52} Mother did not begin engaging in her case plan services until after LCJFS

filed the motion for permanent custody. Id. at 18. Mother never sought custody or

visitation of G.O. in the Licking County Court of Common Pleas, Juvenile Division, at any

time prior to the filing of the motion for permanent custody. Id. at ¶46.
Licking County, Case No. 2020 CA 00072                                                20


       {¶53} The magistrate issued a decision on March 13, 2019, recommending

permanent custody of G.O. be granted to LCJFS. Id. at ¶22. On the same day, Mother

filed a motion to commence an I.C.P.C., requesting the trial court order LCJFS to

commence and cooperate with the receiving state, California, for potential placement of

G.O. with Mother. Id. at ¶24. The trial court denied the motion as untimely as such was

filed after permanent custody had been granted, adding an I.C.P.C. is not required if the

Agency does not plan to place the child out-of-state. Id. at ¶25.

       {¶54} On appeal, Mother argued, inter alia, LCJFS failed to make reasonable

efforts to reunify the family because it refused to conduct an I.C.P.C. study of Mother’s

home in California. Id. at ¶29. Mother relied upon Secrest, supra, in support of her

position. Id. at ¶48.

       {¶55} This Court found Secrest, supra, was distinguishable, noting there was no

evidence presented to establish California would have accepted a transfer of the case.

Id. Further, there was no evidence G.O. was bonded to Mother. Id. After Mother lost

custody in 2009, she moved to California in 2010, and had no face-to-face or telephone

contact with G.O. Id. at ¶49. Unlike the mother in Secrest, supra, Mother did not seek

transfer at the time she moved to California.

       {¶56} This Court concluded the trial court’s finding LCJFS made reasonable

efforts at reunification was supported by clear and convincing evidence. Id. at ¶57. We

further noted, “[a]lthough LCJFS could have made a referral for an ICPC, the record

establishes by clear and convincing evidence that Appellant-mother could not manage

the complex and special needs of G.O.” Id.
Licking County, Case No. 2020 CA 00072                                                   21


       {¶57} We now address the matter before this Court in light of these decisions.

Unlike the parents in In re: Secrest, supra, In re: R.M., supra, and In re: G.O., supra,

Father engaged in his case plan services and, despite living in another state, attended all

scheduled visitation with the Child. The Child was happy to see Father and gravitated

towards him at visitation. Father’s visits with the Child “go really well.” July 6, 2020 Tr.

at 28. Father is appropriate and engaged. Although the Child appears happy to see

Father, Inboden would not go so far to say the Child is bonded with Father. The GAL,

however, did acknowledge the Child was bonded with Father.

       {¶58} In his September 25, 2020 decision, the magistrate found:



              The biggest issue for [Father] is there is no home study from North

       Carolina for [Father]. Ms. Inboden testified that at one point in 2018, she

       contacted [Father] and asked if she could speak with his brother about the

       case. She then spoke with the brother, who was hesitant when Ms. Inboden

       asked about having a study done of his home. He indicated he would call

       Ms. Inboden back and he never did. Ms. Inboden testified that shortly after

       this call, she received a call from [Father], who was very upset about her

       speaking with his brother about the case and the home study. Given all of

       this, Ms. Inboden and Children Services did not initiate a request for a home

       study under the Interstate Compact for the Placement of Children. * * * As

       to [Father], his biggest impediment to placement at the start was his

       residence in North Carolina. * * * this continued residence and the absence
Licking County, Case No. 2020 CA 00072                                                22


      of an approved I.C.P.C. home study remain the only real impediment in his

      efforts to reunify with [the Child].

             * * * the undersigned was highly persuaded by the testimony of Mr.

      Sidner, when he described how the decision filed in the summer of 2019 on

      the siblings case provided a blue print for [Father] to seek an I.C.P.C. home

      study in order to pursue reunification. [Father] did nothing to pursue a home

      study until the first day of this hearing had ended. This was two years after

      [the Child] had been placed in care. As the undersigned wrote in the

      decision regarding that motion for an I.C.P.C. home study, such a home

      study would delay this case for months. This case began on July 2, 2018,

      so it is already beyond the two-year mark, due in no small part to the

      COVID-19 pandemic. [Father] waited too long by asking in 2020 to do what

      Ms. Inboden had tried to start in 2018.

             Id. at 4-6.



      {¶59} The magistrate made it abundantly clear, the “biggest impediment to

placement” of the Child with Father was the lack of an approved I.C.P.C. home study.

Father advised LCJFS he was living in North Carolina with his brother in June, 2018, at

the start of the case. Although unclear as to when, Father’s attorney advised Inboden

Father’s brother was interested in being considered as a potential placement option for

the Child. Inboden made a single attempt to speak with Father’s brother in September,

2019. When questioned about why she did not inquire further, Inboden explained she

“wanted to know that that individual is invested and they’re motivated to want to reunify
Licking County, Case No. 2020 CA 00072                                                    23


with that individual on their own without me having to constantly pursue it.” Tr. Vol. III at

174. (Emphasis added). Inboden conceded she never initiated an I.C.P.C. Likewise,

McCullough made no attempt at all to contact Father’s brother or initiate a home study.

       {¶60} The burden is on LCJFS to make reasonable efforts to reunify the family.

The burden is not on Father. Yet, the trial court and LCJFS shifted the burden to Father.

Although Father may not have made a formal request for an I.C.P.C. home study until

after the permanent custody hearing commenced, his actions from the beginning of the

case revealed his desire to be reunified with the Child.

       {¶61} We do not intend by this Opinion to require North Carolina to approve

Father’s home. However, we find, by failing to consider this possibility, LCJFS failed to

make a reasonable effort to reunify the Child with Father. We conclude the record before

us does not support the trial court’s finding LCJFS made a reasonable attempt to reunify

Father and the Child.

       {¶62} Father’s second assignment of error is sustained.

                                              I

       {¶63} In light of our disposition of Father’s second assignment of error, we find his

first assignment of error to be premature.
Licking County, Case No. 2020 CA 00072                                              24


      {¶64} The judgment of the Licking County Court of Common Pleas, Juvenile

Division, is vacated and the matter remanded in order for LCJFS to initiate an I.C.P.C.

home study with the appropriate agency in the state of North Carolina.




By: Hoffman, J.
Delaney, J. and
Wise, Earle, J. concur